

 
SUPPLEMENTAL INDENTURE
 


 
This SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”) is dated as of
February 5, 2008, among BERRY PLASTICS CORPORATION (or its successor) (the
“Company”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as trustee under the indenture referred to below (the “Trustee”),
CAPTIVE HOLDINGS, INC., CAPTIVE PLASTICS, INC., CAPLAS NEPTUNE, LLC, CAPLAS LLC,
and GRAFCO INDUSTRIES LIMITED PARTNERSHIP (each, a “New Guarantor” and
collectively, the “New Guarantors”).
 
W I T N E S S E T H :
 
WHEREAS, the Company has heretofore executed and delivered to the Trustee an
indenture dated as of September 20, 2006 (as amended, supplemented or otherwise
modified from time to time, the “Indenture”), providing for the issuance of the
Company’s 8 7/8 % Second Priority Senior Secured Fixed Rate Notes due 2014 (the
“Fixed Rate Notes”) in the aggregate principal amount of $525,000,000 and Second
Priority Senior Secured Floating Rate Notes due 2014 (the “Floating Rate Notes”)
in the aggregate principal amount of $225,000,000 (the Fixed Rate Notes and
Floating Rate Notes being collectively referred to as the “Securities”);
 
WHEREAS, the Company has entered into that certain Stock Purchase Agreement
dated as of December 21, 2007, among Captive Holdings, Inc., Captive Holdings,
LLC and the Company, as amended from time to time (the “Stock Purchase
Agreement”) pursuant to which the Company purchased (the “Stock Purchase”) all
of the issued and outstanding capital stock of Captive Holdings, Inc.;
 
WHEREAS, upon the effectiveness of the Stock Purchase, each New Guarantor shall
be a Restricted Subsidiary of the Company;
 
WHEREAS, Section 4.11 of the Indenture provides that the Company shall cause
each Restricted Subsidiary that is a Domestic Subsidiary that guarantees any
indebtedness of the Company or any of its Restricted Subsidiaries (i) to execute
and deliver to the Trustee a supplemental indenture pursuant to which such
Restricted Subsidiary shall guarantee payment of the Securities and (ii) to
become a party to the Security Agreement and to execute and file all documents
and instruments necessary to grant to the Collateral Agent a perfected security
interest in the Collateral owned by such Restricted Subsidiary;
 
WHEREAS, as of the date hereof, each New Guarantor will guarantee indebtedness
of the Company under the following agreements: (i) the Senior Secured Bridge
Loan Credit Agreement dated as of February 5, 2008, among the Company, the
Lenders party hereto from time to time, Bank of America, N.A., as Administrative
Agent and Collateral Agent for the Lenders, and the other financial institutions
party thereto; (ii) the Amended and Restated Revolving Credit Agreement dated as
of April 3, 2007 among the Company, Berry Plastics Group, Inc. (“Holdings”),
certain domestic subsidiaries of the Company party thereto from time to time,
the lenders party thereto from time to time, Bank of America, N.A., as
Collateral Agent

 
 

--------------------------------------------------------------------------------

 

and Administrative Agent and the other financial institutions party thereto,
(iii) the Second Amended and Restated Term Loan Credit Agreement dated as of
April 3, 2007, among the Company, Holdings, the lenders party thereto from time
to time, Credit Suisse, Cayman Islands Branch, as Collateral Agent and
Administrative Agent and the other financial institutions party thereto, (iv)
the indenture among the Company (as successor to Covalence Specialty Materials
Corp.), certain subsidiaries of the Company party thereto and Wells Fargo Bank,
N.A., as trustee, dated as of February 16, 2006 (as amended, supplemented or
otherwise modified from time to time), providing for the issuance of 10¼% Senior
Subordinated Notes due 2016 in the aggregate principal amount of $265,000,000,
and (v) the indenture between the Company and Wells Fargo Bank, N.A., as trustee
dated as of September 20, 2006 (as amended, supplemented or otherwise modified
from time to time), providing for the issuance of the Company’s 11% Senior
Subordinated Notes due 2016 in the aggregate principal amount of $425,000,000,
and therefore is required to guarantee payment of the Securities;


WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee, the Company and
the New Guarantors are authorized to execute and deliver this Supplemental
Indenture;
 
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the New Guarantors,
the Company, and the Trustee mutually covenant and agree for the equal and
ratable benefit of the Holders of the Securities as follows:
 
1. Definitions.  Capitalized terms used herein and not defined herein have the
meanings ascribed to such terms in the Indenture.
 
2. Agreement to Guarantee.  Each New Guarantor hereby agrees, jointly and
severally with all existing Guarantors, to unconditionally guarantee the
Company’s obligations under the Securities and the Indenture on the terms and
subject to the conditions set forth in Article 12 of the Indenture and to be
bound by all other applicable provisions of the Indenture and the Securities and
to perform all of the obligations and agreements of a Guarantor under the
Indenture.
 
3. Notices.  All notices or other communications to the New Guarantors shall be
given as provided in Section 13.02 of the Indenture.
 
4. Ratification of Indenture; Supplemental Indenture Part of Indenture.  Except
as expressly amended hereby, the Indenture is in all respects ratified and
confirmed and all the terms, conditions and provisions thereof shall remain in
full force and effect.  This Supplemental Indenture shall form a part of the
Indenture for all purposes, and every Holder of Securities heretofore or
hereafter authenticated and delivered shall be bound hereby.
 
5. Governing Law.  THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.
 

 
 

--------------------------------------------------------------------------------

 

6. Trustee Makes No Representation.  The Trustee makes no representation as to
the validity or sufficiency of this Supplemental Indenture.
 
7. Counterparts.  The parties may sign any number of copies of this Supplemental
Indenture.  Each signed copy shall be an original, but all of them together
represent the same agreement.
 
8. Effect of Headings.  The Section headings herein are for convenience only and
shall not effect the construction thereof.
 


 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.
 


THE NEW GUARANTORS:


CAPTIVE HOLDINGS, INC.
CAPTIVE PLASTICS, INC.
CAPLAS NEPTUNE, LLC
CAPLAS LLC


By: /s/  Jeffrey Thompson________
Name: Jeffrey Thompson
Title: Authorized Signatory




GRAFCO INDUSTRIES LIMITED PARTNERSHIP


By: Caplas Neptune, LLC
       its General Partner


       By: /s/  Jeffrey Thompson________
      Name: Jeffrey Thompson
      Title: Authorized Signatory




BERRY PLASTICS CORPORATION
 
By:/s/  Jeffrey Thompson___________
Name: Jeffrey Thompson
Title: Authorized Signatory
 

 
 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, AS TRUSTEE
 
By:      /s/  Joseph P. O’Donnell
Name: Joseph P. O’Donnell
Title: Vice President

 
 

--------------------------------------------------------------------------------

 
